.   ,’
                                                                                665



          OFFICE      OF THE ATTORNEY      GENERAL        OF TEXAS
                                  AUSTIN




Ilozwrrble D. c. Qrear
Sat-4 Hl@way Bngtnaer
*u8tln,   Texar


Dear     Sir1




                                                      tlonr      contained in
                                                     r8tlng      the opinion


                                             Comi88kui of
                                            e 66-m-w    of
                                          f TUU8, or any
                                     fae exempt lloenre
                            Sfmah    and raploye4a of the
                             of the Intrrarrtlonal  Boun4azy


                             abunae of 8my rtatut8             a-
                            88UUiOO Of 8UOh pht48,             do.8
         the Contention     8-d    at UUfOO City,             kl@l8t
         12, 1942, bet-en     the tbit4d    8t4t@8  Of
         Amer ic aa nd M ula o lthorire     a nd r ewtlr a th e
         IiQhvay Department of 'bra8       to   i88ua 8uah
         1iWZl88 phtb8t

                  Attaohed to rour letter ir a lettar  frea L. II.
tiVI)OP,        &4mIi88iOner, u. 3. im3tiOn Of the biteX7iatiOXUl
                                                                                       666



Honorable     D. C.     Oreor, Page 2


B~~my8Co18810n,          aacompenled br e 118t of Wexlaan
                         and employee8 of the Hexiamb Section.
                  OffiObl8
The Cottd8iOn.r     8trtO8 in hi8 letter   that eaoh Of th8
named OffiOi~l8   h48   been duly appointed by the Mexloan
Government to lxeral8e offlclel     i\oatlon8 in the terrltorr
of the United gtate8, eeoh bea       8 n8tIOnal of Hexloo, 8.nd
not engage4 la any prlvete oooupetlon for geln vlthln ttu
United stat.8 and t&t      pem1881On for them to eXWd8*      rush
offlalel  funotlonr her been duly granted by the Oovernmont
of the United Stete8.

              !the hrivention         referred      to va8 ratified     in a
proala&%tfOn br the -ridat       of the tlhitrd   State8,   of-
feotlve  JulP 1, 1943, wherein the Artloler      of the Conven-
tion, fourteen ln nuuber vrn     8.t forth.    It 18 OXpHS8-
1~ derlgnated  a aoruulur  Oonventlon, the purporor of which
vere to dofiae the dutler,   rlghtr,  privllege8,      exemptlonr
and lmmuaftle8 of aon8uXer offloer8     of eroh aountry.      An
examination of the provirionr    under the Article8 of thI8
Conventlon fbllr  to di801088 any mentioning or referenao
to th8 Intematlonal    Bounder Coaalrelon.

             Artlale  667%-%8,            vwnont8       Annotated     Civil    Stet-
uter,    in pert provIdo8r
              .       aaid bpbrtwnt    ear provide for the
        Irruenc~ ~f’8pealallP  d88IgMted plate8 to there
        uempt br law, and mar provide ZW1e8 mdnregula-
        tIoZi8 for tha 188u8nOO thereof,   . . . .

             Th8 Coav8ntIon herein referred        to ha8 the forae and
effeot   of 8 treety betveen the tvo aountrIe8, vhloh by the
provlrlonr     of Article    I, Seation 10 of the Conrtitution      of
the United State8, all treatIe8 medo under the authority              of
the UnIted States hall          be the Supreme kv of the Land. It
appear8    therefore     th8t if the national8    in quertion moue
vlthln   the pPOVi8iOll8     Of  8bLd COnVMLtiOn,   there 18 8t~tUtO~
8uthorltr    vlthin    the above quoted provlrlon     of Artiale   6675a-
>a for ruoh fee ue8pt lIoen8e pletO8 to be Ilrued.

              Artlole        III,   peragreph    1 of the Convontlon,          provides;

              'Conruhr      offioor8  and emp1oyess in a oon-
        8tiet,e,    MtIOlMl8    Of the State bJ whloh the) CLI’e
                            ..




                                                                                       667


Honorable 0. C. Oreer, hge             3


     appointed,        and not engaged In my private
     ooauprtlon         for @a      v1thi.n    the   torrltory     of
     the skte          in vhloh    they uemlse         their     irmo-
     tiOIh8, 8hll   ti OXmPt frOU 811 tW.98, lbtiOIl-
     al, State, ?rovlnoIal     and Jtunlalpal, lnolud-
     lag tax.8 on f-8,    vapor or ulmler      noelred
     8peaIfla811~   Lo oompon8atlcin for eoxuulbr
     rervloer,   bad the7 8hll    k uompt from all
     klad8 of      ohmqpr        Inaldent     to the llaen8lag,
     POgi8t~~tiOll, UBe OF OiPUUbtiar,                 Of vOhiOl.8.
     . . . .

             8eatlon      2 of the above Artlole           of raid       Convention
prOVid.8 8

             ‘Thle  xaptlona    provided ia pangraph 1
     of thi8 Art1010 8ha11 l      pp1~ quallf     to other
     offlotilr     who rn dUly l    9poInted by one of
     the Hig hCo a tma ting     hrtler    to lxorol8e of-
     fIol.al   iuaatIon8 In tha torrltory      of the other
     High ContnotinS       lkrty,   provided tht    ruoh of-
     fiOb18 8h811 b8 MtiOMl8           Of th. State b9-
     pointing thm and rbll          not be engaged in any
     private ooau9mtloa for gain vlthln th8 terrl-
     tory of the State in vhlah they exerciro          their
     hrnOtiOn8j Uld provldod furth#r that 9em18-
     8lon for tm        to lxeral8e rush official     funa-
     tloar ha8 been duly granted by the Oovernmeat
     of the receiving State.         The Oovwnment of
     th e  %btO l   p@Ztting    8Uoh OffiOibl8    8hB11 QOU-
     munlaate to the Oovormmnt of thm roarlvlng
     Stat0 uti8faotoPy        lvidenoo of the appoint-
     ment bnd rhll       Indlaate   the ohanoter    of the
     8onioe8 vhioh vi11 be perfomed by the of-
     fIoIal8     to vha the l   xuptionr    mw intended
     to apply."
             It   18    further    provided      in pIngnph        3,    Artlole   I
that tha OavernMnt  of uoh High Contnoting    Party     rhall
furnirh frW Of Oharm the lkeGe88N7 lXeq!mtUr Of 8UOh con-
rular offIoer8 of the other High Contnatlng   Pbrty a8 pre-
8a nt l M@ar   OUlUi88iOn signed by tha chief  h.outiVe       of
                                                            ‘:
                                                                 668


Honorable D. 0. Onor,    hg8   4



th8 appointing  Stat0 and undrr it8 great 8881. LlkevI88
8Uch eX8qu8tUr 8b811 be fUmirh8d   t0 8 8UbOrdlU8t8 or
8UbrtitUt.8 OOll8ti8r OffiCOl'.

             Ansverlng your  nqu88t,    It I8 the opinion of thlr
department    thet in view of the fozwgolng authorities,      rush
MtiOXl418    Of th. United   lkxiO8n State8 refemd      to in your
lottsr,   offlalalr   8nd 8aploy888 of the Int8matIanal      Boundary
colanI88f~~&, u     be 188U8d 8peOidly    f80 OXOIIIptliCOn8e 918tO8
uadar Artlole 66 75&3M,      V8Zllo&l'8 Aunotat8d civil  StotUt88,
provided oaoh h88 bUn i88UOd the lx o q ua tur    w thi8 ‘&Wlla-
Mnt under the prcvirionr       of the Convention b8tv8en th8 United
State8 of Ameriaa and Wexloo, rigned Augurt 12, 1942, and bf-
feotlve   Julr 1, 1943.

                                             Your8 very truly




WJRlCrff